     Case 4:20-cv-01019-O Document 26 Filed 03/19/21                          Page 1 of 5 PageID 1497



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

ARTHUR ROBERTS II,                                       §
         Petitioner,                                     §
                                                         §
v.                                                       §     Civil Action No. 4:20-CV-1019-O
                                                         §
BOBBY LUMPKIN, Director,                                 §
Texas Department of Criminal Justice,                    §
Correctional Institutions Division,                      §
               Respondent.                               §

                                          OPINION AND ORDER

         Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by Petitioner, Arthur Roberts II, a state prisoner confined in the Correctional Institutions Division

of the Texas Department of Criminal Justice, against Lorie Davis, director of that division,

Respondent. After considering the pleadings and relief sought by Petitioner, the Court has concluded

that the petition should be dismissed as time barred.

I. BACKGROUND

         On March 23, 2017, having found Petitioner guilty of aggravated sexual assault, a jury in

Tarrant County, Texas, Case No. 1333424D, assessed his punishment at life imprisonment and a

$10,000 fine. Clerk’s R. 366, ECF No. 18-6. On April 12, 2018, Petitioner’s conviction was affirmed

on appeal. Mem. Op. 9, ECF No. 18-1. Petitioner did not file a petition for discretionary review. Pet.

3, ECF No. 1. On March 23, 2019,1 Petitioner filed a state habeas-corpus application challenging his

conviction, which was denied by the Texas Court of Criminal Appeals on September 18, 2019,



         1
          A prisoner’s pro se state habeas application is deemed filed when placed in the prison mailing system.
Richards v. Thaler, 710 F.3d 573, 578-79 (5th Cir. 2013). Petitioner’s application does not reflect that information,
however he signed the document on March 23, 2019. For purposes of this opinion, the Court deems the application filed
on that date.
   Case 4:20-cv-01019-O Document 26 Filed 03/19/21                               Page 2 of 5 PageID 1498



without written order. SHR2 28, ECF No. 18-14; Action Taken, ECF No. 18-13. Petitioner filed this

federal habeas petition challenging his conviction on September 8, 2020,3 raising three grounds for

relief. Pet. 10, ECF No. 1. Respondent asserts that the action is untimely under the federal statute

of limitations. Resp’t’s Preliminary Answer 4-7, ECF No. 17.

II. DISCUSSION

         Title 28, United States Code, § 2244(d) imposes a one-year statute of limitations on federal

petitions for writ of habeas corpus filed by state prisoners. Section 2244(d) provides:

                 (1) A 1-year period of limitations shall apply to an application for a writ of
         habeas corpus by a person in custody pursuant to the judgment of a State court. The
         limitations period shall run from the latest of–

                            (A) the date on which the judgment became final by the conclusion
                    of direct review or the expiration of the time for seeking such review;

                           (B) the date on which the impediment to filing an application created
                    by State action in violation of the Constitution or laws of the United States
                    is removed, if the applicant was prevented from filing by such State action;

                           (C) the date on which the constitutional right asserted was initially
                    recognized by the Supreme Court, if that right has been newly recognized by
                    the Supreme Court and made retroactively applicable to cases on collateral
                    review; or

                           (D) the date on which the factual predicate of the claim or claims
                    presented could have been discovered through the exercise of due diligence.

                (2) The time during which a properly filed application for State post-
         conviction or other collateral review with respect to the pertinent judgment or claim
         is pending shall not be counted toward any period of limitations under this
         subsection.



         2
             “SHR” refers to the record of Petitioner’s state habeas proceeding in WR-36,477-02.
         3
          Likewise, a prisoner’s pro se federal habeas petition is deemed filed when the petition is placed in the prison
mail system for mailing. Spotville v. Cain, 149 F.3d 374, 377 (5th Cir. 1998).

                                                           2
  Case 4:20-cv-01019-O Document 26 Filed 03/19/21                    Page 3 of 5 PageID 1499



28 U.S.C. § 2244(d)(1)-(2).

       Under subsection (A), applicable to this case, the limitations period commenced on the date

on which the judgment of conviction became final by the conclusion of direct review or the

expiration of the time for seeking such review. For purposes of this provision, Petitioner’s conviction

became final on Monday, May 14, 2018,4 upon expiration of the time that he had for filing a petition

for discretionary review in the Texas Court of Criminal Appeals, and expired one year later on May

14, 2019. See TEX. R. APP. P. 68.2(a); Roberts v. Cockrell, 319 F.3d 690, 694 (5th Cir. 2003).

Accordingly, Petitioner’s federal petition was due on or before May 14, 2019, absent any tolling.

       Tolling of the limitations period may be appropriate under the statutory provision in §

2244(d)(2) and/or as a matter of equity. Petitioner’s state habeas application, pending from March

23, 2019, to September 18, 2019, operated to toll the federal limitations period for 180 days under

§ 2244(d)(2), making his petition due on or before November 10, 2019. Scott v. Johnson, 227 F.3d

260, 263 (5th Cir. 2000). Therefore, his federal petition filed on September 8, 2020, is untimely

unless Petitioner can demonstrate that additional tolling as a matter of equity is justified.

       Equitable tolling is permitted only in rare and exceptional circumstances when, although

pursuing his rights diligently, an extraordinary factor beyond the petitioner’s control prevents him

from filing in a timely manner or he can prove that he is actually innocent of the crime for which he

was convicted. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013); Holland v. Florida, 560 U.S. 631,

649 (2010). A habeas petitioner attempting to overcome the expiration of the statute of limitations

by showing actual innocence is required to produce “new reliable evidence–whether it be

exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

       4
           May 12, 2018, was a Saturday.

                                                  3
  Case 4:20-cv-01019-O Document 26 Filed 03/19/21                  Page 4 of 5 PageID 1500



evidence”–sufficient to persuade the district court that “no juror, acting reasonably, would have

voted to find him guilty beyond a reasonable doubt.” McQuiggin, 569 U.S. at 386 (quoting Schup

v. Delo, 513 U.S. 298, 329 (1995)). In his objection to Respondent’s preliminary answer, Petitioner

refers to difficulty obtaining state court records, however this is a common problem among inmates

trying to pursue post-conviction habeas relief and does not present exceptional circumstances

warranting equitable tolling. Pet’r’s Obj. 9,5 ECF No. 24. See also Johnson v. Davis, No. 4:17-CV-

026-O, 2018 WL 11292264, at *2 (N.D. Tex. July 24, 2018); Parker v. Davis, No. 4:17-CV-450-A,

2018 WL 3717014, at *2 (N.D. Tex. Aug. 3, 2018); Thomas v. Davis, No. 4:17-CV-119-Y, 2018 WL

1305607, at *2 (N.D. Tex. Mar. 13, 2018). He also makes reference to “exceptional circumstances,

including the denial of access to courts and cruel and unusual punishment,” and to a successfully

submitted “supplemental § 11.07 writ filed as ‘new evidence,’” however beyond that he makes no

coherent argument establishing that exceptional circumstances out of his control prevented him from

timely filing his petition nor does he present new evidence establishing that he is actually innocent

of the offense for which he stands convicted. Pet’r’s Obj. 13, ECF No. 24. In sum, Petitioner has not

demonstrated a basis for equitable tolling.

       Accordingly, Petitioner’s federal petition was due on or before November 10, 2019. His

petition filed on September 8, 2020, is therefore untimely.

III. CONCLUSION

       For the reasons discussed, the petition for a writ of habeas corpus pursuant to 28 U.S.C. §




       5
           The pagination in the ECF header is used.

                                                       4
  Case 4:20-cv-01019-O Document 26 Filed 03/19/21                  Page 5 of 5 PageID 1501



2241 is DISMISSED as time barred. Further, for the reasons discussed, a certificate of appealability

is DENIED.

       SO ORDERED on this 19th day of March, 2021.




                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE




                                                 5
